DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-10, 12-21, 24-25, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huawei et al. “DL transmission timing alignment for IAB”, 3GPP Draft, R1-1901534 referred to herein as “3GPP”. 
 
Regarding Claim 1, 3GPP discloses a method of wireless communication performed by a node (see Pg. 1, section 1 Introduction i.e., IAB node), comprising: receiving information identifying a timing advance value (see Pg. 1, section 1 Introduction i.e., TA is the timing gap between UL Tx timing and DL Rx timing & Pg. 3 i.e., “Generally, the parent node will send an initial TA value to IAB node in MSG2, while this initial TA value is just a rough estimation due to the limited bandwidth of SSB and preamble, which will be further improved by the wideband TRS or SRS after initial access. The TA value will be updated and indicated to the IAB node via TA update signaling, so that the uplink signal arrival becomes well aligned with the parent nodes reception window”)

and a timing assistance value, (see Pg. 1, Section 1 i.e., “T_delta is signaled from the parent node & Pg. 3 i.e., “The parent node sends the timing offset T_delta to the IAB node by dedicated signaling)

wherein the timing assistance value is associated with a configuration parameter, wherein the configuration parameter comprises at least one of a granularity parameter or an accuracy parameter; (see Pg.’s 2-3, section “granularity of T_delta” i.e., T_delta is associated with a configuration parameter such as the granularity)

and performing a downlink transmission to a child node of the node (see Pg. 1 i.e., DL TX timing (i.e., “downlink transmission”) from an IAB node will be transmitted to a destination node which may be a child node of the IAB node & Pg. 3, last paragraph of proposal 1 i.e., The IAB node triggers its DL TX timing adjustment (i.e., “downlink transmission”) once it receives the timing offset T_delta indication from the parent node, and set its DL TX timing ahead of its parent link DL RX timing by TA/2 + T_delta & Pg. 3, last paragraph of Proposal 3 i.e., It should be noted, if the IAB node needs to adjust the DL TX timing of child link, the adjustment should satisfy some requirements to avoid negative impacts on child nodes and UEs) based at least in part on the timing advance value and the timing assistance value and in accordance with the configuration parameter, (see Pg. 1, Section 1, “An IAB node should set its DL TX timing ahead of its DL RX timing by TA/2 + T_delta” & Pg.’s 2-3 i.e., T_delta is associated with a configuration parameter such as the granularity parameter. The downlink transmission is based on T_delta, and therefore downlink transmission is performed in accordance with the configuration parameter or granularity).  

Regarding Claim 2, 3GPP discloses the method of claim 1, wherein the configuration parameter comprises the granularity parameter (see Pg. 2 & Table 1 i.e., granularity of T_delta), and wherein the granularity parameter is based at least in part on a frequency band of a communication link between the node and the child node, (see Pg. 2 & Table 1 i.e., Frequency Range for granularity of T-delta, & Pg. 3 proposal 3 i.e., DLTX timing adjustment includes T-delta (i.e., downlink transmission is based on T_delta) & last paragraph of Proposal 3 i.e., IAB node adjusts the DL TX timing of child link).

Regarding Claim 3, 3GPP discloses the method of claim 1, wherein a combination of the timing advance value and the timing assistance value identifies a time offset between a downlink reception timing of the node and a downlink transmission timing of the node, (see Pg. 1, Section 1 i.e., “An IAB node should set its DL TX timing ahead of its DL Rx timing by TA/2 + T_delta”)  

Regarding Claim 4, 3GPP discloses the method of claim 3, wherein the downlink reception timing is a time when the node receives a signal from a parent node of the node (see Pg. 1 i.e., DL Rx timing is a time when the IAB node receives a downlink signal from the parent node), and wherein the downlink transmission timing is a time when the node transmits a corresponding signal to the child node (see Pg. 1 i.e., DL Tx timing is a time when the IAB node transmits a downlink signal to a child node, Pg. 3 last paragraph of proposal 3 i.e., the IAB node needs to adjust the DL TX timing of child link, the adjustment should satisfy some requirements to avoid negative impacts on child nodes and UEs), (see Pg. 1, Section 1 i.e., “An IAB node should set its DL TX timing ahead of its DL Rx timing by TA/2 + T_delta”)  

Regarding Claim 5, 3GPP discloses the method of claim 1, wherein the configuration parameter is based at least in part on a bandwidth of a bandwidth part between the node and the child node, (see Pg. 2 & Table 1 i.e., frequency range (i.e., “bandwidth part”) for granularity of T_delta includes a bandwidth & Pg. 3 proposal 3 i.e., DLTX timing adjustment includes T-delta (i.e., downlink transmission is based on T_delta) & last paragraph of Proposal 3 i.e., IAB node adjusts the DL TX timing of child link).

Regarding Claim 6, 3GPP discloses the method of claim 1, further comprising: determining the granularity parameter before performing the downlink transmission, (see Pg. 2 & Table 1 i.e., granularity of T-delta is determined for use in the downlink transmission (i.e., before performing the downlink transmission))  

Regarding Claim 9, 3GPP discloses the method of claim 1, wherein the node (see Pg.1, Section 1 i.e., IAB node) and the child node (see Pg. 3 last paragraph of proposal 3 i.e., child nodes) are associated with an integrated access and backhaul (IAB) deployment, (see Pg.1, Section 1 i.e., IAB)  

Regarding Claim 10, 3GPP discloses a method of wireless communication performed by a parent node (see Pg. 1, Section 1 Introduction i.e., parent node), comprising: determining a configuration parameter for a timing assistance value, wherein the configuration parameter comprises a granularity parameter; (see Pg. 1, section 1 Introduction i.e., “T_delta is signaled from the parent node”, Pg.’s 2-3 i.e., Section “granularity of T_delta” i.e., the granularity which is a configuration parameter for T-delta, which is the timing assistance value, is determined)

and transmitting, to a node (see Pg. 1, Section 1 Introduction i.e., IAB node), information identifying the timing assistance value based at least in part on the configuration parameter, (see Pg. 1, section 1: “T-delta is signaled from the parent node & Pg. 3 i.e., “The parent node sends the timing offset T_delta to the IAB node by dedicated signaling” & Pg. 2 Table 1 i.e., T-delta has associated the configuration parameter, the granularity parameter, and therefore, it is based at least in part on the configuration parameter)  

Regarding Claim 12, 3GPP discloses the method of claim 10, further comprising: transmitting, to the node, information identifying a timing advance value, (see Pg. 1 i.e., TA & Pg. 3 i.e., Generally, the parent node will send an initial TA value to IAB node in MSG 2…The TA value will be updated and indicated to the IAB node via TA update signaling)  

Regarding Claim 13, 3GPP discloses the method of claim 12, wherein a combination of the timing advance value and the timing assistance value identifies a time offset between a downlink reception timing of the node and a downlink transmission timing of the node, (see Pg. 1, Section 1 i.e., “An IAB node should set its DL TX timing ahead of its DL Rx timing by TA/2 + T_delta”)  

Regarding Claim 14, 3GPP discloses the method of claim 13, wherein the downlink reception timing is a time when the node receives a signal from a parent node of the node (see Pg. 1 i.e., DL Rx timing is a time when the IAB node receives a downlink signal from the parent node), and wherein the downlink transmission timing is a time when the node transmits a corresponding signal to the child node (see Pg. 1 i.e., DL Tx timing is a time when the IAB node transmits a downlink signal to a child node, Pg. 3 last paragraph of proposal 3 i.e., the IAB node needs to adjust the DL TX timing of child link, the adjustment should satisfy some requirements to avoid negative impacts on child nodes and UEs), (see Pg. 1, Section 1 i.e., “An IAB node should set its DL TX timing ahead of its DL Rx timing by TA/2 + T_delta”)  

Regarding Claim 15, 3GPP discloses the method of claim 10, wherein the parent node (see Pg. 1, Section 1 Introduction i.e., parent node) and the node (see Pg. 1, Section 1 Introduction i.e., IAB node) are associated with an integrated access and backhaul (IAB) deployment, (see Pg.1, Section 1 i.e., IAB).   

Regarding Claim 16, 3GPP discloses a node (see Pg. 1, section 1 Introduction i.e., IAB node) for wireless communication, comprising: a memory (see Pg. 1, section 1 Introduction i.e., IAB node will comprise a memory); and one or more processors coupled to the memory (see Pg. 1, section 1 Introduction i.e., IAB node will comprise a processor coupled to memory), the memory and the one or more processors (see Pg. 1, section 1 Introduction i.e., IAB node) configured to: receive information identifying a timing advance value (see Pg. 1, section 1 Introduction i.e., TA is the timing gap between UL Tx timing and DL Rx timing & Pg. 3 i.e., “Generally, the parent node will send an initial TA value to IAB node in MSG2, while this initial TA value is just a rough estimation due to the limited bandwidth of SSB and preamble, which will be further improved by the wideband TRS or SRS after initial access. The TA value will be updated and indicated to the IAB node via TA update signaling, so that the uplink signal arrival becomes well aligned with the parent nodes reception window”)
and a timing assistance value, (see Pg. 1, Section 1 i.e., “T_delta is signaled from the parent node & Pg. 3 i.e., “The parent node sends the timing offset T_delta to the IAB node by dedicated signaling)

wherein the timing assistance value is associated with a configuration parameter, wherein the configuration parameter comprises at least one of a granularity parameter or an see Pg.’s 2-3, section “granularity of T_delta” i.e., T_delta is associated with a configuration parameter such as the granularity)

and perform a downlink transmission to a child node of the node (see Pg. 1 i.e., DL TX timing (i.e., “downlink transmission”) from an IAB node will be transmitted to a destination node which may be a child node of the IAB node & Pg. 3, last paragraph of proposal 1 i.e., The IAB node triggers its DL TX timing adjustment (i.e., “downlink transmission”) once it receives the timing offset T_delta indication from the parent node, and set its DL TX timing ahead of its parent link DL RX timing by TA/2 + T_delta & Pg. 3, last paragraph of Proposal 3 i.e., It should be noted, if the IAB node needs to adjust the DL TX timing of child link, the adjustment should satisfy some requirements to avoid negative impacts on child nodes and UEs) based at least in part on the timing advance value and the timing assistance value and in accordance with the configuration parameter, (see Pg. 1, Section 1, “An IAB node should set its DL TX timing ahead of its DL RX timing by TA/2 + T_delta” & Pg.’s 2-3 i.e., T_delta is associated with a configuration parameter such as the granularity parameter. The downlink transmission is based on T_delta, and therefore downlink transmission is performed in accordance with the configuration parameter or granularity).  

Regarding Claim 17, 3GPP discloses the node of claim 16, wherein the configuration parameter comprises the granularity parameter (see Pg. 2 & Table 1 i.e., granularity of T_delta), and wherein the granularity parameter is based at least in part on a frequency band of a communication link between the node and the child node, (see Pg. 2 & Table 1 i.e., Frequency Range for granularity of T-delta, & Pg. 3 proposal 3 i.e., DLTX timing adjustment includes T-delta (i.e., downlink transmission is based on T_delta) & last paragraph of Proposal 3 i.e., IAB node adjusts the DL TX timing of child link).
. 
Regarding Claim 18, 3GPP discloses the node of claim 16, wherein a combination of the timing advance value and the timing assistance value identifies a time offset between a downlink reception timing of the node and a downlink transmission timing of the node, (see Pg. 1, Section 1 i.e., “An IAB node should set its DL TX timing ahead of its DL Rx timing by TA/2 + T_delta”)  

Regarding Claim 19, 3GPP discloses the node of claim 18, wherein the downlink reception timing is a time when the node receives a signal from a parent node of the node (see Pg. 1 i.e., DL Rx timing is a time when the IAB node receives a downlink signal from the parent node), and wherein the downlink transmission timing is a time when the node transmits a corresponding signal to the child node (see Pg. 1 i.e., DL Tx timing is a time when the IAB node transmits a downlink signal to a child node, Pg. 3 last paragraph of proposal 3 i.e., the IAB node needs to adjust the DL TX timing of child link, the adjustment should satisfy some requirements to avoid negative impacts on child nodes and UEs), (see Pg. 1, Section 1 i.e., “An IAB node should set its DL TX timing ahead of its DL Rx timing by TA/2 + T_delta”)  

see Pg. 2 & Table 1 i.e., frequency range (i.e., “bandwidth part”) for granularity of T_delta includes a bandwidth & Pg. 3 proposal 3 i.e., DLTX timing adjustment includes T-delta (i.e., downlink transmission is based on T_delta) & last paragraph of Proposal 3 i.e., IAB node adjusts the DL TX timing of child link).

Regarding Claim 21, 3GPP discloses the node of claim 16, wherein the one or more processors are further configured to: determine the granularity parameter before performing the downlink transmission, (see Pg. 2 & Table 1 i.e., granularity of T-delta is determined for use in the downlink transmission (i.e., before performing the downlink transmission))  
.  
Regarding Claim 24, 3GPP discloses the node of claim 16, wherein the node (see Pg.1, Section 1 i.e., IAB node) and the child node (see Pg. 3 last paragraph of proposal 3 i.e., child nodes) are associated with an integrated access and backhaul (IAB) deployment, (see Pg.1, Section 1 i.e., IAB)  

Regarding Claim 25, 3GPP discloses a parent node (see Pg. 1, Section 1 Introduction i.e., parent node) for wireless communication, comprising: a memory (see Pg. 1, Section 1 Introduction i.e., parent node will comprise a memory); and one or more processors coupled to the memory (see Pg. 1, Section 1 Introduction i.e., parent node will comprise a processor coupled to the memory), the memory and the one or more see Pg. 1, Section 1 Introduction i.e., parent node)  configured to: determine a configuration parameter for a timing assistance value, wherein the configuration parameter comprises a granularity parameter; (see Pg. 1, section 1 Introduction i.e., “T_delta is signaled from the parent node”, Pg.’s 2-3 i.e., Section “granularity of T_delta” i.e., the granularity which is a configuration parameter for T-delta, which is the timing assistance value, is determined)

and transmit, to a node (see Pg. 1, Section 1 Introduction i.e., IAB node), information identifying the timing assistance value based at least in part on the configuration parameter, (see Pg. 1, section 1: “T-delta is signaled from the parent node & Pg. 3 i.e., “The parent node sends the timing offset T_delta to the IAB node by dedicated signaling” & Pg. 2 Table 1 i.e., T-delta has associated the configuration parameter, the granularity parameter, and therefore, it is based at least in part on the configuration parameter)  

Regarding Claim 27, 3GPP discloses the parent node of claim 25, wherein the one or more processors are further configured to: transmit, to the node, information identifying a timing advance value, (see Pg. 1 i.e., TA & Pg. 3 i.e., Generally, the parent node will send an initial TA value to IAB node in MSG 2…The TA value will be updated and indicated to the IAB node via TA update signaling)  
  
Regarding Claim 28, 3GPP discloses the parent node of claim 27, wherein a combination of the timing advance value and the timing assistance value identifies a time offset see Pg. 1, Section 1 i.e., “An IAB node should set its DL TX timing ahead of its DL Rx timing by TA/2 + T_delta”)   

Regarding Claim 29, 3GPP discloses the parent node of claim 28, wherein the downlink reception timing is a time when the node receives a signal from a parent node of the node (see Pg. 1 i.e., DL Rx timing is a time when the IAB node receives a downlink signal from the parent node), and wherein the downlink transmission timing is a time when the node transmits a corresponding signal to the child node (see Pg. 1 i.e., DL Tx timing is a time when the IAB node transmits a downlink signal to a child node, Pg. 3 last paragraph of proposal 3 i.e., the IAB node needs to adjust the DL TX timing of child link, the adjustment should satisfy some requirements to avoid negative impacts on child nodes and UEs), (see Pg. 1, Section 1 i.e., “An IAB node should set its DL TX timing ahead of its DL Rx timing by TA/2 + T_delta”)  

Regarding Claim 30, 3GPP discloses the parent node of claim 25, wherein the parent node (see Pg. 1, Section 1 Introduction i.e., parent node) and the node (see Pg. 1, Section 1 Introduction i.e., IAB node) are associated with an integrated access and backhaul (IAB) deployment, (see Pg.1, Section 1 i.e., IAB).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7-8 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei et al. “DL transmission timing alignment for IAB”, 3GPP Draft, R1-1901534 referred to herein as “3GPP” in view of Tirola et al. US (2021/0345322).   

Regarding Claims 7 and 22, 3GPP discloses the method and node of claims 1 and 16, wherein the configuration parameter (see Pg.’s 1-2 i.e., Granularity of T_delta) is based at least in part on a subcarrier spacing (see Pg. 1 i.e., 120 KHz SCS and 60 KHz SCS used for T_delta) and a frequency band (see Pg. 2 & Table 1 i.e., Frequency Range) of a communication link between the node and the child node (see Pg. 2 & Table 1 i.e., Frequency Range for granularity of T-delta, & Pg. 3 proposal 3 i.e., DLTX timing adjustment includes T-delta (i.e., downlink transmission is based on T_delta) & last paragraph of Proposal 3 i.e., IAB node adjusts the DL TX timing of child link)

based at least in part on information specifying the configuration parameter (see Pg. 2 & Table 1 i.e., granularity of T_delta) not being received from a parent node, (see Pg. 3 i.e., the parent node sends the timing offset T_delta to the IAB node (i.e., configuration parameter (i.e., “granularity”) is not explicitly received from the parent node)…The IAB node sets its DL TX timing ahead of its parent link DL Rx timing by TA/2 + T_delta). 

3GPP does not disclose a central unit of the parent node. However the claim feature would be rendered obvious in view of Tirola et al. US (2021/0345322).   

Tirola discloses a central unit of a parent node (see Fig. 5 i.e., CU of IAB donor & Fig. 7 i.e., Parent node (i.e., donor) & Para’s [0099-0100] i.e., The donor node (IAB donor) hosts the centralized unit (CU) for all IAB nodes, [0102], & [0185])

(Tirola suggests the radio resources usage can be coordinated centrally by the CU of the IAB donor (see Para [0099])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the parent node which communicates with the IAB node for coordinating the DL timing adjustment information as disclosed in 3GPP to include the CU of the IAB donor or parent node as disclosed in Tirola because the motivation lies in Tirola for efficiently coordinating the radio resources usage centrally by the CU of the IAB donor node for efficient radio resource management in the network system.

Regarding Claims 8 and 23, 3GPP discloses the method and node of claims 1 and 16, wherein the configuration parameter (see Pg. 2 & Table 1 i.e., granularity of T-delta) is specified by information received from a parent node, (see Pg. 3 i.e., The parent node sends the timing offset T_delta to the IAB node by dedicated signaling)

3GPP does not disclose a central unit of the parent node. However the claim feature would be rendered obvious in view of Tirola et al. US (2021/0345322).   

Tirola discloses a central unit of a parent node (see Fig. 5 i.e., CU of IAB donor & Fig. 7 i.e., Parent node (i.e., donor) & Para’s [0099-0100] i.e., The donor node (IAB donor) hosts the centralized unit (CU) for all IAB nodes, [0102], & [0185])

(Tirola suggests the radio resources usage can be coordinated centrally by the CU of the IAB donor (see Para [0099])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the parent node which communicates with the IAB node for coordinating the DL timing adjustment information as disclosed in 3GPP to include the CU of the IAB donor or parent node as disclosed in Tirola because the motivation lies in Tirola for efficiently coordinating the radio resources usage centrally by the CU of the IAB donor node for efficient radio resource management in the network system.

Allowable Subject Matter
3.	Claims 11 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461